Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant’s election of Group II, claims 8-14 in the reply filed on 5/26/2021 is acknowledged. However, it is to be noted that because applicants’ amendment of claim 1 and dependent claims have been amended to depend on method claim 12, therefore, amendments are withdrawing the restriction. Therefore, examiner is not addressing the arguments and considering all method claims in this office action. 

Status of the application
3.	Claims 1, 2, 4, 6, 8-14 are pending in this application.
Claim 1 has been amended. 
Claims 1, 2, 4, 6, 8-14 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Independent claim 8 and dependent claims 1, 2, 4, 6, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
6.	Independent claim 8 recites “or the like”. It is unclear what is meant by this phrase “or the like” which renders claim 8 indefinite.
7.	Claim 9 recites “Followed by : mixing the broth among bones” It is unclear the way “:” is present in a continuous sentence and also it is unclear what is meant by “among bones” which renders claim 9 indefinite. 
8.	Claim 10 recites “with soup herbs”. It is unclear what is meant by the phrase “with soup herbs”. The reason is, is it the herb containing soup or it means that herbs are added with seasonings  in the boiled water to make meat broth soup with herbs. Therefore, it renders the claim 10 indefinite. However, examiner is interpreting that salt , pepper containing seasoning salt composition comprises herbs also.


Claim Rejections - 35 USC § 103
9.   	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.    Claims 1, 2, 4, 8, 11, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of  Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574.

11.	It is to be noted that claim 8 is independent claim having method claims followed by the amounts of ingredients used to make protein drink using the method steps to make a protein drink. Therefore, the method steps are addressed first. 
Regarding claims 1, 8, 12, 14, Martz et al. discloses a ready-to-drink protein beverage having other nutritional ingredients like sugar, vitamins etc. can be made and in a can in 10 Oz. of liquid can be prepared (at least on page 4 lines 22-25; Example 1). Martz et al. also discloses that the ingredients protein(s) with other additives are mixed by blending together the ingredients in a mixing kettle until all the protein lumps are 
Matz et al also discloses that the tomato based beverage can be made by two ways (a) using tomato paste or using tomato juice ( page 4 lines 15-20). Matz et al also discloses that the beverage can include sugar, salt, fruit juices, spices, extracts essential oils, flavors etc. (page 3 lines 10-15) and  tomato puree can be considered as source of tomato solid to make tomato juice and  this method provides first the protein is dissolved in hot water and then added to the tomato juice along with the other ingredients (page 3 lines 35-45). 
It is to be noted that the mixing is performed in a way to eliminate all proteins lumps and hot water is added in order to reduce thickness of the liquid followed by adding tomato paste with agitation and finally heating at 170-180 degree F (i.e. around 85 degree C) (pages 5 last paragraph to page 6 first para) and tomato paste can be substituted with tomato puree as desired (page 4 line 14-15).  
Matz et al. discloses that the protein be dissolved first in hot water (page 3 lines 40-45) and it includes frozen meat stock also (at least page 4, 5) and meat protein can be 50% of the total protein content (at least in claim 9 of Matz et al.). 
However, Matz et al. is silent specifically about the production of meat broth made out of ground meat by bringing the meat broth to the boil. 
Smittle et al. discloses that meat from various sources ([0031]) can be heated to 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in  claims 87,89 
	It is to be noted that cooking at the disclosed high temperature range of Smittle et al.  at 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in  claims 87,89) makes meat broth as also disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F). 
Therefore, the disclosed cooking step reads on “bringing the meat broth to the boil” as claimed in claim 8. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. ( page 3 lines 35-40 e.g. protein to dissolve) with the teaching of Smittle et al. to make ground meat to heat it at a high temperature of 270 degree F in order to make the ground meat in solution as liquefied form of meat slurry ([0080]) and this liquefied form of meat slurry which is 
Absent showing of unexpected results, the specific amount of boiling condition i.e. temperature and time of boiling is not considered to confer patentability to the claims. As the amount temperature are variables that can be modified, among others, by adjusting the amount of time and boiling temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of boiling temperature in Matz et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired liquefied protein (including meat) in solution as broth.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Matz et al. is silent about the step of “Finely pureeing the broth containing all of the added ground meat. 
 Matz et al. also discloses that the tomato puree can be incorporated to the meat containing beverage as tomato solid in order to make tomato based protein-rich product (page 3 lines 35-36) and tomato paste can be further added to adjust the solid content 
Smittle et al. also discloses that the meat product of disclosed by Smittle et al. which can be in liquid form ([0080]) can be considered as meat broth because cooking at the disclosed temperature range makes meat broth which can be used further to make puree ([0038]).
Smittle et al. discloses that meat slurry as meat broth can be used to prepare a puree ([0038]) for human or animal consumption ([0038]).
Therefore, pureeing the broth and followed by pouring in can (in Martz et al., at least on page 4 lines 22-25; Example 1). 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. with Smittle et al. and Zabel et al. (in Matz et al. tomato based beverage) to make ready-to drink protein beverage by including dissolved protein comprising meat protein as ‘meat broth’ in combination with tomato puree makes tomato based beverage containing tomato based flavored and highly palatable tomato based protein drink (page 3 lines 3-5, 36) composition of claim 8. In addition, the final product having 14-15% (page 6 and lines 5-
Matz et al. also discloses that the tomato based ready to drink beverage can be poured in a can (page 4 lines 23-25) and further heat treatment is performed to protect against microbiological spoilage using sterilization method (page 6 lines 10-15) and sterilization of the final product can be performed by pasteurization method followed by packaging in cans ( page 3 lines 33-35) to meet  “sterilizing the protein drink” as claimed in claim 8.  
Regarding the amounts of ingredients as claimed in claim 8, and dependent claim 1, Martz et al. in view of secondary prior arts are silent about the individual amounts of all the ingredients of claims 8 and 1. 
Martz et al. discloses that the percent amount of protein can be 16.25 to 18.00 gm protein per 250-350 ml beverage (at least in claim 6 of Matz et al.) includes meat stock protein: vegetable protein can be 1:1 by weight of the protein (at least in page 2 lines 5-10 and in claim 10 of Matz et al.) which meets and overlaps the claimed percent amount of protein in claims 8 and 1.

The only deficiency of Matz et al.  is that Matz et al. disclose the use of  about 79% by weight, while the present claims require 80% by weight.
It is apparent, however, that the instantly claimed amount of  80% by weight and that taught by Matz et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 79% by weight  disclosed by Matz et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 80% by weight disclosed in the present claims is but an obvious variant of the amounts disclosed in Matz et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Martz et al. is silent about the claimed amount of fat, carbohydrate etc. 
Manning et al. discloses that a ready-to-drink beverage having protein ([0483], [0484])  in the drink can include fats in an amount from 2.0 to 7.0 wt.% of the total 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of fats and carbohydrates and carbohydrate can include sugar also in order to provide respective nutritional source as energy from  carbohydrate ([0461]), comprising sugar in order to have desired calorie with desired sweetness and combined with other carbohydrate as slow digesting carbohydrate to provide health benefits (at least in [0468]) and fat to provide calorie energy and also to provide desired nutritional health and medical benefits as well ([at least in [0435]) in the ready-to-drink beverage composition. 
Regarding claim 11, it is to be noted that and as discussed above that the “pureeing” is the type of desired consistency to be achieved with the desired amount of solid content in the composition. Matz et al. discloses that solid content can be adjusted to 14-15% (page 6 and lines 5-7) and it is known and as evidenced by NPL Tomato puree vs paste that the solid content of tomato puree is in general can be 7-24% solid content and paste is greater than 24% solid content (page 2,  3.2.1, 32.2). Therefore, it would have been obvious that the 14-15% solid content final product is in puree form and one of ordinary skill in the art can optimize the percent solid in a way sothat it will retain the puree from, however, will have the desired flow property so that it can have the ability to move through feeding tube for feeding purpose.


12.	Regarding claim 2, Matz et al. discloses that the protein drink comprises vitamins and contains few vitamins e.g. Vitamin B1, B2 etc.  (at least in pages 7, 8) which meets at least one vitamin from the claimed  “Markush group”  of claim 2.

13.	Regarding claim 4, Manning et al. discloses that a ready-to-drink beverage contains inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of specific carbohydrates to provide respective nutritional source inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking agent ([0378]) and  multi-functionality (0466]) and slow- digesting carbohydrate ([0467]) to provide health benefits (at least in [0468]) and skim milk powder as nutritional supplement ([0495]), guar gum as hydrocolloid group thickening agent and eliminates constipation ([0392]).   

14.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of  Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 1 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey.
 
15.	Regarding claim 6, Manning et al. discloses that the nutritional supplement is “ready-to-drink nutritional supplement contains fructose (at least in claim 1 of Manning et al.).

Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia  symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include  honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia  symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]).

16.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Zhao et al. US 2001/0002269 further in view of Stepherd et al. US 2013/0040037 in view of Yamada et al. USPN 5811147  in view of Bernaert et al. US 2010/0303924 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey.


 Martz et al. also discloses that tomato  provides palatability and flavor to the beverage composition (on page 3 lines 2-5). 
Matz et al. is silent about (a) among bones (b) lecithin (c ) cocoa powder d) adding honey. 
With respect to (a), Smittle et al. discloses that animal source protein also can include bone (at least in claim 5). 
Yamada et al. discloses that animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. in view of secondary prior art by including the teaching of Yamada et al. to include animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15).
   	With respect to (b) Shepherd et al. US 2013/0040037 discloses that protein beverage may include cocoa powder for cocoa flavor ([0018]). It is also to be noted that 

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art to include the teaching of Shepherd et al. to include cocoa powder for cocoa flavor ([0018]) which is also a polyphenol source as disclosed by Bernaert et al. ([0041]-[0046]) and lecithin serves as emulsifying agent as also disclosed by Bernaert et al. ([0076]) can be incorporated into beverage composition.
With respect to (d ), Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia  symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include  honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia  symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]).

18.	Claims 10 and  13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Smittle et al. US 2016/0029667 and further in view of Purser et al. USPN 5945152 in view of  Bernaert et al. 2010/0303924 in view of evidence given by Miller et al. USPN 6406729 further in view of NPL neck bone (2015) and as evidenced by  NPL ox. 
 
19.	Regarding claims 10 and  13, Matz et al. in view of Smittle et al. and secondary prior arts  disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4 ,lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz et al.) . 
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs” as claimed in claim 10.
Matz et al. in view of Smittle et al. and secondary prior arts  disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4 ,lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz et al.) . 
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs” as claimed in claim 10.
Purser et al. discloses that meat can be seasoned with one or more ingredients like salt, flavorings followed by cooking at high temperature (at least in claims 1,7 of 
Regarding the phrase “and to prevent the separation of fat”, it is to be noted that Bernaert et al. 2010/0303924 discloses that lecithin can be used as emulsifying agent ([0076]) and can be incorporated into such beverage composition. Therefore, it is known that lecithin is an emulsifying agent and prevents fat separation is also evidenced by Miller et al. (col 37 lines 30-40). 
Regarding boiling for approximately 3 hours, it is to be noted that Matz et al. in view of Smittle et al. and in view of secondary prior arts disclose that  cooking at the disclosed high temperature range of Smittle et al.  at 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in  claims 87,89) makes meat broth as also disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of Purser et al. to make seasoned meat in order to have seasoned flavored ground meat which can be heated to boil using the disclosed method of Smittle and Zabel to make meat broth from seasoned meat and the time is 20 to 240 minutes as disclosed by Smittle et al. ( at least in claims 87,89 of Smittle et al.) which encompasses 3 hours claimed time of claim 13. 
However, Martz et al. and in view of secondary prior arts do not disclose beef for claim 10 and ox neck for claim 13. 
It is known that ox neck bone provides both meat and bone (calcium etc nutrients from bone) and can be preferred choice of meat section from Ox /Beef. However, NPL neck 
 	It is evidenced that Ox is the castrated bull is used to do heavy work  (page 1) and therefore, it belongs to bovine cattle group. Therefore, ox neck is similar beef neck source also as claimed in claim 13. Therefore, the motivation to use beef neck to make soup as mentioned in claim 10 above remains the same for claim 13. 
one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of NPL neck bone  because neck bone of beef is the best source of making bone broth from beef because it is rich in collagen which gives the broth body and rich flavor (Under The best bones for bone broth , 2015). 

Conclusion
20.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792